                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA LOVERDI and                                  CIVIL ACTION
CHARLES LOVERDI

      v.

MEDIFAST, INC., TAKE SHAPE FOR
LIFE, INC., JASON PHARMACEUTICALS,:
INC. and OPTAVIA, LLC                               NO. 18-2196

                                        ORDER

      NOW, this 15th day of May, 2019, upon consideration of the Defendants' Motion

to Exclude Plaintiff's Experts' Opinion Testimony (Document No. 18), the plaintiffs'

response, and the defendants' reply, and after oral argument, it is ORDERED that the

motion is GRANTED.

      IT IS FURTHER ORDERED that the plaintiffs' expert witnesses, Dr. Jonathan

Williams, Dr. Kaayla Daniel and Dr. Richard George are precluded from testifying on the

issues of causation and the efficacy of warnings.




                                               �E,J
